In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Orange County (Kiedaisch, J.), dated January 21, 2004, as, upon a fact-finding order of the same court dated December 17, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree (three counts) and assault in the third degree (two counts), adjudicated him a juvenile delinquent and placed him in the custody of the Department of Social Services for a period of 18 months.
Ordered that the notice of appeal from the fact-finding order dated December 17, 2003, is deemed to be a premature notice of appeal from the order of disposition dated January 21, 2004 (see CPLR 5520 [c]; Family Ct Act § 1112); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree and assault in the third degree (see Matter of Frank C., 283 AD2d 643 [2001]; cf. People v Contes, 60 NY2d 620 [1983]). Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see Matter of Kenneth E., 293 AD2d 536 [2002]; cf. People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of James B., 262 AD2d 480, 481 [1999]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]).
*703The appellant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. H. Miller, J.P., Goldstein, Crane and Skelos, JJ, concur.